Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 02/16/2022 are acknowledged. Claims 2-3 and 9-10 are canceled. Amended Claims 1, 4-8, 11-14 and newly claims 15-19 are acknowledged by the examiner. Accordingly, claims 1, 4-8 and 11-19 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1, 4-8 and 11-19 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 02/16/2022, the cited prior art fails to disclose or suggest at least, “……a movable mirror including a half mirror; eyepiece detection circuitry configured to detect whether an eye of a user is looking into a viewfinder optical system; and circuitry configured to set (1) a superimpose display mode that superimposes and displays an optical image of a finder optical system and an electronic image captured by an image sensor, and (2) a consecutive photographing mode, control the movable mirror to rotate between (1) a mirror-down position, in which the mirror is inserted in a photographing optical path, reflects light to a finder optical system, and transmits the light to an image sensor, and (2) a mirror-up position in which 

As stated in the Applicant's Arguments dated 02/16/2022, the cited prior art fails to disclose or suggest at least, “…a movable mirror including a half mirror; photometric circuitry configured to detect whether a photometric value of the subject light is greater than or equal to a predetermined value; and circuitry configured to set (1) a superimpose display mode that superimposes and displays an optical image of a finder optical system and an electronic image captured by an image sensor, and (2) a consecutive photographing mode, control the movable mirror to rotate between (1) a mirror-down position, in which the mirror is inserted in a photographing optical path, reflects light to a finder optical system, and transmits the light to an image sensor, and (2) a mirror-up position in which the mirror is retracted from the photographing optical path and the light passes through to the image sensor, and prohibit the movable mirror from rotating to the mirror-up position and maintain the mirror-down position, under a condition that the superimpose display mode and the consecutive photographing mode are both set and the photometric value is greater than or equal to the predetermined value.…” as recited in new claim 15. Therefore claim 15 is allowed. 

Independent claim 8 includes elements similar to those of amended claim 1 and for those same reasons Independent Claim 8 is allowed also.

The dependent claims 4-7, 11-14 and 16-19 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698